     Case 2:10-cv-02165-WDK-FMO Document 23 Filed 02/12/21 Page 1 of 1 Page ID #:120



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                         UNITED STATES DISTRICT COURT
                                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                              )
                                                                )
 7                       Plaintiff,        vs.                  )   Case No.: 2:10-CV-02165-WDK-FMO
                                                                )
 8     MIGUEL CHAVEZ, et al,                                    )                   RENEWAL OF JUDGMENT
                                                                )                   BY CLERK
 9                   Defendant,                                 )
                                                                )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
       C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12         Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant,

13      Miguel Chavez individually and d/b/a Mariscos El Herradero Restaurant; Paulino Pena individually and d/b/a

14     Mariscos El Herradero Restaurant; Beatriz Chavez individually and d/b/a Mariscos El Herradero Restaurant; BMP

15     Network Corp., an unknown business entity d/b/a Mariscos El Herradero Restaurant, entered on March 3, 2011, be

16     and the same is hereby renewed in the amounts as set forth below:

17             Renewal of money judgment
18                       a. Total judgment                                     $      2,400.00
19                       b. Costs after judgment                               $          00.00
20                       c. Subtotal (add a and b)                             $      2,400.00
21                       d. Credits                                            $            0.00
22                       e. Subtotal (subtract d from c)                       $      2,400.00
23                       f.   Interest after judgment(.27%)                    $          64.50
24                       g. Fee for filing renewal of application              $          00.00
25                       h. Total renewed judgment (add e, f and g) $                 2,464.50
26             February 12, 2021
       Dated: ___________________                   CLERK, by _________________________
                                                                    _____
                                                                     ___
                                                                     __  __
                                                                          ___
                                                                            ______
                                                                              ____
                                                                              __ ____
                                                                                   ____
                                                                                      ____
                                                                                        ______
                                                                                        ____
                                                                                           ____
                                                                                           __ __
                                                                                               ___
                                                        Deputy
27                                                  Kiry A. Gray,
                                                    Clerk of U.S. District Court
28




                                                     Renewal of Judgment
